UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7381



In Re: DAVID LAWRENCE DIXON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-99-964)


Submitted:   October 17, 2001             Decided:   October 30, 2001


Before MOTZ and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Lawrence Dixon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On August 23, 2001, David L. Dixon filed this petition for a

writ of mandamus seeking an order directing the district court to

act on his habeas corpus petition filed pursuant to 28 U.S.C.A. §

2254 (West 1994 & Supp. 2001) on October 29, 1999.    Shortly there-

after, on September 26, 2001, the district court entered an order

dismissing Dixon’s habeas petition. Because the district court has

disposed of Dixon’s petition and closed the case on its docket,

Dixon’s petition for a writ of mandamus is moot.       Accordingly,

although we grant Dixon’s motion to proceed in forma pauperis, we

deny the petition.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                     PETITION DENIED




                                2